Citation Nr: 1828018	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  15-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a bladder disorder, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to December 1994 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2018, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2017 VA Form 21-4142, the Veteran stated he has received treatment at Alliance Urgent Care and Family Practice from 1995 to the present.  Correspondence from February 2018 also refers to treatment at this facility, as well as St. Francis Hospital.  Currently, the record contains one page of treatment notes from each of these facilities, submitted by the Veteran; the records have not been requested by the RO.  These records must be requested prior to appellate adjudication.  

The Veteran reports he was exposed to herbicide agents during his service at Korat Royal Thai Air Force Base through contact with the base perimeter.  Further, in February 2018 correspondence, the Veteran discussed a November 2012 scientific report supporting his contention that he was also exposed to herbicide agents in Thailand due to drifts caused by spraying.  While on remand, the November 2012 report should be requested.  

A May 2013 Formal Finding relies upon an April 24, 2012 determination by the Joint Services Records Research Center (JSRRC).  The Board cannot point to this April 24, 2012 JSRRC memorandum anywhere in the record.  It must be associated with the claims file.

A VA examination is also needed to resolve the claims.  Current medical records show the Veteran was diagnosed with prostate cancer in approximately 2001, and has urinary incontinence, documented in March 2012 for example.  Service treatment records document genitourinary problems in August 1971, January 1972, and March 1972.  A medical opinion on direct service connection has not been provided for the claims.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and request that he provide any authorization forms necessary to obtain records from Alliance Urgent Care and Family Practice and St. Francis Hospital, as identified in his August 2017 VA Form 21-4142 and February 2018 correspondence.  Also ask the Veteran to provide the November 2012 study on herbicide agent exposure in Thailand, discussed in his February 2018 letter.

2.  Associate the April 24, 2012 JSRRC memorandum with the record.

3.  Afford the Veteran a VA examination addressing the etiology of his prostate cancer and bladder disorder.  A rationale must be provided for all conclusions reached.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer or bladder disorder began during active service or are related to any incident of service.

In rendering the opinion, the examiner must consider the August 1971, January 1972, and March 1972 service treatment records documenting genitourinary problems.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




